Citation Nr: 1108378	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to December 1945.  His service awards include the Purple Heart and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the New York, New York Department of Veterans' Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in August 2010 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for a low back disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Regrettably, this case must be remanded again for a VA examination.  

In the August 2010 remand, the Board instructed the RO via the AMC for to send the claims file to the same examiner who performed the May 2010 VA examination, or if the examiner could not be found, to a similar specialist, to provide an opinion with respect whether the Veteran's current low back disability was caused or aggravated by his service-connected residuals of frostbite of the right and left lower extremities.  The Board finds this remand instruction has not been complied with and an opinion regarding whether the Veteran's low back disability is secondary to his service-connected residuals of frostbite of the right and left lower extremities is still necessary.  

Following the August 2010 remand, rather than forwarding the claims file for an opinion as instructed in the Board remand, the Veteran was scheduled for a VA examination in September 2010.  The VA examiner noted that the claims file was reviewed and opined that the Veteran's low back disability, diagnosed as mild L6 and S1 narrowing, anterior osteophytes in the midlumbar spine and facet disease of the lower spine, was "caused as a result of the cold exposure that this Veteran underwent," referring to his active service in which he served as a combat infantryman and was in cold water all the time.  No rationale was provided for this opinion.  Of significance, the Board observes that no opinion regarding secondary service connection of the Veteran's low back disability was furnished, as was instructed by the August 2010 remand.  

In October 2010, the AMC again forwarded the claims file to the same examiner who performed the September 2010 VA examination for an addendum to provide the clinical data used, a rationale for the opinion furnished in September 2010, and to consider the natural progression of the disease and the Veteran's aging.  

In a November 2010 addendum, the VA examiner noted that consideration was given to the VA examinations of May 2010 and September 2010 and to the Veteran's aging and natural progression.  She then opined that the Veteran's lumbosacral disorder was "not caused as a result of the cold exposure" and was "not caused by cold exposure results."  Again, no opinion regarding secondary service connection of the Veteran's low back disability was furnished, as was instructed by the August 2010 remand.

In a November 2010 email communication to the Veteran's service representative at the AMC, the VA examiner reported that the claims file was carefully reviewed.

As the August 2010 remand instructions were not complied with to any measure, the Board finds that it is again necessary to remand the claim again for full compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In considering the fact that the Veteran is service-connected for residuals of frostbite of the right and left lower extremities, the post-service medical diagnoses of degenerative joint disease of the lumbosacral spine and lumbar spine disc, facet and osteoarthritis disorders, and the various VA examiners' opinions that the lumbosacral disorder was not caused by or a result of cold exposure with no discussion of the effect of the service-connected residuals of frostbite of the left and right lower extremities on his low back disability, the Board finds that a VA opinion is necessary to determine whether the Veteran's current low back disability was caused or aggravated by his service-connected residuals of frostbite of the right and left lower extremities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

To ensure due process of law and proper compliance with the Board's August 2010 remand instructions, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should forward the claims file to an orthopedic specialist, to review the claims file, including the Veteran's current contentions that his lumbosacral spine disability was proximately due to the long term aggravation of an altered gait, caused by his service-connected cold weather injuries of the bilateral lower extremities.  

The examiner is then asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability (please provide a diagnosis) is related to or was aggravated by his service-connected residuals of frostbite of the right and left lower extremities?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



